DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,051,772. Although the claims at issue are not identical, they are not patentably distinct from each other because:
            With respect to claim 1, the patented claim 1 claims a method of performing X-ray computed tomography (CT) imaging, the method comprising: providing an X-ray source; providing a detector for detecting X-ray radiation from the X-ray source; positioning a filter grating between the X-ray source and the detector to modify an X-ray energy spectrum of the X-ray radiation into two or more spectra, the filter grating comprising a first curvature; positioning an absorption grating in alignment with the filter grating to selectively block at least a portion of the X-ray radiation, the absorption grating comprising a second curvature that is concentric with the first curvature of the filter grating in relation to the X-ray source; positioning a patient to be imaged between the filter grating and the detector; operating the X-ray source to provide X-ray radiation; and moving at least one of the absorption grating and the filter grating relative to the other during operation of the X-ray source.
          With respect to claim 2, the patented claim 2 claims the method of claim 1, wherein the filter grating and the absorption grating each are substantially cylindrical in shape and are positioned such that the X-ray source lies approximately on the axis of each cylinder.
          With respect to claim 3, the patented claim 3 claims the method of claim 1, wherein the filter grating and the absorption grating each are substantially at least a portion of a sphere in shape and are positioned such that the X-ray source lies approximately at the center of each sphere.
          With respect to claim 4, the patented claim 4 claims the method of claim 3, wherein the filter grating is at least a portion of a hemisphere.
          With respect to claim 5, the patented claim 6 claims the method of claim 1, wherein the filter grating further comprises: a set of first filter regions; a set of second filter regions; and a set of absorbing regions comprising an X-ray blocking material; wherein the first and second filter regions produce different X-ray spectra from the X-ray radiation; and wherein the first and second filter regions are positioned in an alternating fashion in the filter grating and the absorbing regions are positioned between each neighboring first and second filter regions.
          With respect to claim 6, the patented claim 7 claims the method of claim 1, wherein the movement of the at least one of the absorption grating and the filter grating is along a curved path that is parallel to the curvature of the absorption grating and the filter grating.
         With respect to claim 7, the patented claim 5 claims the method of claim 4, wherein the movement of the at least one of the absorption grating and the filter grating is a rotation about an axis running substantially from the X-ray source to an approximate center of the absorption grating or the filter grating.
           With respect to claim 8 , the patented claim 6 claims a method of performing X-ray computed tomography (CT) imaging, the method comprising: providing an X-ray source; providing a detector for detecting X-ray radiation from the X-ray source; positioning a filter grating between the X-ray source and the detector to modify an X-ray energy spectrum of the X-ray radiation into two or more spectra, the filter grating being substantially at least a portion of a sphere in shape and comprising: a set of first filter regions; a set of second filter regions; and a set of absorbing regions comprising an X-ray blocking material; wherein the first and second filter regions are positioned in an alternating fashion in the filter grating and the absorbing regions are positioned between each neighboring first and second filter regions; positioning an absorption grating in alignment with the filter grating to selectively block at least a portion of the X-ray radiation, the absorption grating being substantially at least a portion of a sphere in shape; positioning a patient to be imaged between the filter grating and the detector; operating the X-ray source to provide X-ray radiation; producing, via the set of first filter regions, a first X-ray spectrum from the X-ray radiation; producing, via the set of second filter regions, a second X-ray spectrum from the X-ray radiation, the second X-ray spectrum being different from the first X-ray spectrum; and moving at least one of the absorption grating and the filter grating relative to the other during operation of the X-ray source.
          With respect to claim 9, the patented claims 1 and 6 claim the method of claim 8, wherein the filter grating comprises a first curvature and the absorption grating comprises a second curvature that is concentric to the first curvature in relation to the X-ray source.
         With respect to claim 10, the patented claims 5 and 6 claim the method of claim 9, wherein the movement of the at least one of the absorption grating and the filter grating is along a curved path that is parallel to the curvature of the absorption grating and the filter grating.
        With respect to claim 11, the patented claims 1 and 6 claim the method of claim 8, wherein the filter grating is moved relative to the absorption grating in substantially only one direction during operation of the X-ray source.
        With respect to claim 12, the patented claims 5 and 6 claim the method of claim 11, wherein the filter grating is rotated about an axis running substantially from the X-ray source to an approximate center of the absorption grating of the filter grating.
        With respect to claim 13, the patented claim 6 claims the method of claim 11 but fail to explicitly claim that the filter grating is moved by at least one reel. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the filter grating as claimed in patented claim 6 that is moved by at least one reel, since it has been held that the provision of adjustability, where needed, without producing any new and unexpected results involves only routing skill in the art.
         With respect to claim 14, the patented claim 1 claims a method of performing X-ray computed tomography (CT) imaging, the method comprising: providing an X-ray source; providing a detector for detecting X-ray radiation from the X-ray source; positioning a filter grating between the X-ray source and the detector to modify an X-ray energy spectrum of the X-ray radiation into two or more spectra; positioning an absorption grating in alignment with the filter grating to selectively block at least a portion of the X-ray radiation; positioning a patient to be imaged between the filter grating and the detector; operating the X-ray source to provide X-ray radiation; and moving at least one of the absorption grating and the filter grating in substantially only one direction relative to the other during operation of the X-ray source.
          With respect to claim 15, the patented claim 1 claims the method of claim 14, wherein the filter grating is rotated relative to the absorption grating about an axis running substantially from the X-ray source to an approximate center of the absorption grating or the filter grating.
          With respect to claim 16, the patented claim 1 claims the method of claim 14 but fail to explicitly claim that the filter grating is moved by at least one reel. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the filter grating as claimed in patented claim 6 that is moved by at least one reel, since it has been held that the provision of adjustability, where needed, without producing any new and unexpected results involves only routing skill in the art.
        With respect to claim 17, the patented claim 1 claims the method of claim 15, further comprising that the filter grating and the absorption grating each are substantially at least a portion of a sphere in shape and are positioned such that the X-ray source lies approximately at the center of each sphere; and wherein the axis of rotation of the filter grating runs substantially from the X-ray source to an approximate center of the filter grating.
         With respect to claim 18, the patented claim 6 claims the method of claim 14, wherein the filter grating further comprises: a set of first filter regions; a set of second filter regions; and a set of absorbing regions comprising an X-ray blocking material; wherein the first and second filter regions produce different X-ray spectra from the X-ray radiation; and wherein the first and second filter regions are positioned in an alternating fashion in the filter grating and the absorbing regions are positioned between each neighboring first and second filter regions.
          With respect to claim 19, the patented claim 1 claims the method of claim 14, wherein the filter grating comprises a first curvature and the absorption grating comprises a second curvature that is concentric to the first curvature in relation to the X-ray source.
          With respect to claim 20, the patented claim 5 claims the method of claim 19, wherein the movement of the at least one of the absorption grating and the filter grating is along a curved path that is parallel to the curvature of the absorption grating and the filter grating.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./ October 8, 2022